The Chancellor.
None of the objections to the decision of the vice chancellor are well taken. Even if the want of an endorsement on the back of the injunction was material, which it was not, it would not afford any ground for dissolving the injunction; but it might show that the same ought to be set aside as irregularly issued. As to the verification of the bill by the attorneys, this court has frequently decided that in the case of creditors’ bills, where the complainants reside at a distance from their debtors, and have entrusted the collection of their debts to attorneys or agents residing near such debtors, which attorneys or agents have conducted the proceedings at law, the verification of the bill by the attorney or agent of the complainant is sufficient. The case of a creditor’s bill, where an injunction is sought for against the judgment debtor alone, is an exception to the general rule that all the material facts must be sworn to positively, in order to obtain a preliminary injunction ex parte. (Hammersly v. Wyckoff, 8 Paige’s Rep. 72.)
It is well settled that two or more creditors having judgments against the same, person, and who have exhausted their remedies at law by the return ,of executions against *607his real and personal estate unsatisfied, may join in a bill in this Court to reach his equitable interests, choses in action, and other property. And the statutory provision which prohibits the commencement of a suit in this court where the amount in controversy in such suit does not exceed $100, does not extend to such a case ; provided the aggregate amount of all the judgments, for the satisfaction of which the bill is filed, exceeds the amount specified in the statute.
There is no valid objection to the form of the order appealed from; and the objection, that the affidavits on the part of the defendant showed that a receiver of his property was unnecessary, was frivolous. The order appealed from is, therefore, affirmed with costs; and the proceedings are to be remitted to the vice chancellor.